Exhibit 10.4











APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN
(Amended and Restated Effective October 27, 2014)











--------------------------------------------------------------------------------




APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN


(Amended and Restated Effective October 27, 2014)


1.
ESTABLISHMENT AND PURPOSE

Applied Materials, Inc., having originally established the Applied Materials,
Inc. Applied Incentive Plan (the “Plan”) effective as of December 8, 2008,
hereby amends and restates the Plan in its entirety effective as of October 27,
2014. The Plan is intended to increase shareholder value and the success of the
Company and its affiliates by motivating Plan Participants to perform to the
best of their abilities, and to achieve and even exceed the Company’s
objectives. The Plan’s goals are to be achieved by providing Plan Participants
with the potential to receive incentive awards based on their meeting or
exceeding performance goals set for the Company, their business units, and/or
the Participant.
2.
DEFINITIONS

The following terms will have the following meanings unless a different meaning
is plainly required by the context:
2.1.    “Affiliate” means any corporation or any other entity (including, but
not limited to, partnerships, joint ventures and limited liability companies)
that the Committee determines to be controlling, controlled by, or under common
control with the Company.
2.2.    “Applicable Laws” means the requirements relating to the administration
or payment of Payable Awards under U.S. federal and state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Company’s or any ultimate parent entity’s common stock or
ordinary shares are listed or quoted and the applicable laws of any foreign
country or jurisdiction where Payable Awards are, or will be, paid under the
Plan.
2.3.    “Award Period” means the fiscal year of the Company or such period
longer or shorter than a fiscal year, as determined by the Committee in its sole
discretion. The Committee, in its sole discretion, may determine that with
respect to any Participant, an Award Period will terminate on a date earlier
than originally scheduled and may determine the Payable Awards, if any, for such
shortened Award Period in accordance with the terms of the Plan.
2.4.    “Board” means the Company’s Board of Directors or, if Applied Materials,
Inc. is not the highest level (ultimate parent) entity among it and its
Affiliates, the board of directors of the ultimate parent entity of the Company.
2.5.    “Cause” means a Participant’s (a) failure to perform (other than due to
mental or physical disability or death) the duties of his or her position (as
they may exist from time to time) to the reasonable satisfaction of the Company
or an Affiliate after receipt of a written warning or

-1-



--------------------------------------------------------------------------------




performance improvement plan; (b) any act of dishonesty taken in connection with
the Participant’s responsibilities as an employee that is intended to result in
his or her personal enrichment; (c) conviction or plea of no contest to a crime
that negatively reflects on the Participant’s fitness to perform his or her
duties or harms the reputation or business of the Company or of an Affiliate;
(d) willful or reckless misconduct that is injurious to the reputation or
business of the Company or of an Affiliate; or (e) violation of a material
policy of the Company or of an Affiliate.
2.6.    “CEO” means the Chief Executive Officer of the Company; provided,
however, that if Applied Materials, Inc. is not the highest level (ultimate
parent) entity among it and its Affiliates, the Chief Executive Officer of the
Company may determine that the Chief Executive Officer of the ultimate parent
entity of the Company may act as the “CEO” under the Plan.
2.7.    “Committee” means the Company’s CEO or a committee of one or more
employees or other individuals appointed by the CEO to administer the Plan.
Notwithstanding the foregoing, in the case of a Section 16 Officer, “Committee”
means the HRCC.
2.8.    “Company” means Applied Materials, Inc., a Delaware corporation, and any
successor thereto.
2.9.    “Disability” means a Participant’s disability occurring during an Award
Period for which the Participant actually receives benefits under a
Company-sponsored long-term disability plan.
2.10.    “Employer” means with respect to an individual Participant, the Company
or Affiliate that both: (a) directly employs such Participant (as the case may
be), and (b) the Committee has designated as eligible to cover its employees
under the Plan.
2.11.    “Entry Deadline” means, as to any Award Period, the first business day
in the last Company fiscal quarter of such Award Period, or such other date as
the Committee may determine for the applicable Award Period. For avoidance of
doubt, the Committee may extend an Entry Deadline for an Award Period at any
time during or following such Award Period (but prior to payment of any Payable
Awards for such Award Period).
2.12.    “HRCC” means the Human Resources and Compensation Committee of the
board of directors of the Company, or, if Applied Materials, Inc. is not the
highest level (ultimate parent) entity among it and its Affiliates, the
compensation committee of the Board of the ultimate parent entity of the
Company.
2.13.    “Intentional Misconduct” means a Participant’s deliberate engagement in
any one or more of the following: (a) fraud, misappropriation, embezzlement or
any other act or acts of similar gravity resulting or intended to result
directly or indirectly in substantial personal enrichment to the Participant at
the expense of the Company; (b) a material violation of a federal, state or
local law or regulation applicable to the Company’s business that has a
significant negative effect on the Company’s financial results; or (c) a
material breach of the Participant’s fiduciary duty owed to the Company that has
a significant negative effect on the Company’s

-2-
        



--------------------------------------------------------------------------------




financial results; provided, however, that a Participant’s exercise of judgment
or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Participant at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or decision is in an area
or situation in which (i) discretion must be exercised by the Participant or
(ii) differing views or opinions may apply.
2.14.    “Participant” means, as to any Award Period, any employee of an
Employer who is at a job level grade of B4, B5, B6, B7, E4, E5, E6, E7, M4, M5,
M6, M7, V1 V2, V3, or V4, subject to Section 3.1 or other job grade level or
other employee of an Employer selected by the Committee. Except as provided in
Section 3.1, a Participant for a given Award Period does not include any
employee that first commences employment at the Company or an Affiliate after
the Entry Deadline for the applicable Award Period. Further, unless determined
otherwise by the Committee, a Participant for a given Award Period does not
include any officer selected by the HRCC to participate in the Applied
Materials, Inc. Senior Executive Bonus Plan for any portion of such Award
Period. Notwithstanding the foregoing, the Committee, in its sole discretion,
may determine that an otherwise eligible employee or group of employees
(including all or a portion of employees in an otherwise eligible job level
grade) will not be a Participant in the Plan for a given Award Period.
2.15.    “Payable Award” means the award, if any, payable to a Participant under
the Plan for an Award Period.
2.16.    “Payout Formula” or “Payout Formulae” means, as to any Award Period,
the formula, or formulae or payout matrix established pursuant to Section 3.3
below to guide the determination of any Payable Awards to be paid to
Participants for that Award Period. The formula or matrix may differ from
Participant to Participant and may differ from Award Period to Award Period.
2.17.    “Performance Goals” means the financial and/or operational goals
applicable to a Participant for an Award Period. Performance Goals may differ
from Participant to Participant and may differ from Award Period to Award Period
and may be modified during an Award Period by the Committee in its sole
discretion.
2.18.    “Plan” means the Applied Materials, Inc. Applied Incentive Plan as set
forth in this instrument and as hereafter amended from time to time.
2.19.     “Retirement” means, with respect to any Participant, a termination of
his or her employment with the Company and all of its Affiliates after:
(a) obtaining at least sixty (60) years of age and whose age plus Years of
Service with the Company is not less than seventy (70) or (b) obtaining at least
sixty-five (65) years of age.
2.20.    “Section 16 Officer” means an employee of the Company or its Affiliate
who is subject to Section 16 of the Securities Exchange Act of 1934, as amended.

-3-
        



--------------------------------------------------------------------------------




2.21.    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and guidance thereunder, as they may
be amended or modified from time to time.
2.22.     “Section 457A” means Section 457A of the Code and the regulations and
guidance thereunder, as they may be amended or modified from time to time.
2.23.    “Years of Service” means the number of months (or a fraction thereof)
from a Participant’s latest hire date with the Company or its Affiliate to the
date in question, divided by twelve (12). The Participant’s latest hire date
will be determined after giving effect to the non-401(k) plan principles of
North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended, revised or
superseded from time to time.
3.    PARTICIPATION AND DETERMINATION OF AWARDS
3.1.    Participation. All eligible Participants will be automatically enrolled
in the Plan for each Award Period on the first day of such Award Period or, if
later (or again), on the first full business day during such Award Period that
the individual first meets the definition of “Participant” (as defined in
Section 2.14) for such Award Period (e.g., the individual moves to an eligible
job level grade as provided in Section 2.14 or to an Employer (and provided the
individual has an eligible job level grade)). Unless otherwise determined by the
Committee, a Participant enrolled in the Plan during an Award Period will cease
to be enrolled for the portion of such Award Period in which he or she no longer
meets the definition of “Participant”; provided, however, that he or she may
remain eligible to receive a Payable Award for the portion of such Award Period
in which he or she met the definition of “Participant” in accordance with and
subject to Sections 3.4 and Section 3.5, and provided he or she meets the other
terms and conditions for eligibility for a Payable Award. Notwithstanding the
foregoing, the Committee, in its sole discretion, may determine that an
otherwise eligible employee will not be a Participant in the Plan for a given
Award Period (or a portion thereof). Accordingly, a Participant who participates
in the Plan in a given Award Period is not in any way guaranteed or assured of
participation in the Plan in any subsequent Award Period. Unless otherwise
determined by the Committee, a Participant in this Plan is not eligible to
participate concurrently in any other incentive plan of the Company or its
Affiliates, including, but not limited to, milestone plans, profit sharing
plans, the Discretionary Bonus Incentive Plan, sales incentive plans, other
incentive plans, etc. Notwithstanding the foregoing, in determining whether an
otherwise eligible employee shall become a Participant with respect to an Award
Period (or portion thereof), the Committee , in its sole discretion, may provide
that an individual will be deemed to have become a Participant on the first day
of the Award Period, if, as of the Entry Deadline for such Award Period, (a) he
or she was an employee of an entity or its predecessor that, by virtue of an
acquisition or similar transaction by the Company, first became an Affiliate
after the Entry Deadline for Award Period, and (b) he or she otherwise meets the
definition of a “Participant” in Section 2.14 of the Plan.
3.2.    Determination of Performance Goals. The Committee, in its sole
discretion, will establish written Performance Goals for each Participant for
the Award Period. The Committee,

-4-
        



--------------------------------------------------------------------------------




in its sole discretion, may modify the Performance Goals for any Award Period,
including determining that if an Award Period will end earlier than originally
scheduled, that the Performance Goals applicable to such Award Period will be
adjusted.
3.3.    Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, will establish a Payout Formula or Payout Formulae for purposes of
serving as a guide for determining any Payable Awards. Each Payout Formula will
(a) be in writing, (b) be based on a comparison of actual performance against
the Performance Goals, (c) suggest a target Payable Award based on the
assumption that the Performance Goals are met, and (d) set a maximum Payable
Award. The Committee, in its sole discretion, may modify the Payout Formula
serving as a guide for determining Payable Awards for one or more Participants
for any Award Period, including determining that if an Award Period will end
earlier than originally scheduled, that the Payout Formula guiding the
determination of Payable Awards for such Award Period will be adjusted.
3.4.    Determination of Payable Awards.


3.4.1.    In General. In connection with each Award Period, the Committee will
determine the extent to which each Participant exceeded, achieved, or missed his
or her Performance Goals for the Award Period. The Payable Award for each
Participant, if any, will be determined by the Committee, in its sole
discretion, with reference to the applicable Payout Formula. Notwithstanding any
contrary provision of the Plan, (a) the Committee, in its sole discretion, may
increase, reduce, pro-rate or eliminate a Participant’s Payable Award based on
any factors it deems relevant, including but not limited to in connection with
the early termination of an Award Period, a Participant’s termination of
employment as described in Section 3.5 or an individual’s eligibility as a
Participant for only a portion of the Award Period, as described in Section 3.1
and Section 3.4.2, and (b) the Board, in its sole discretion, may require a
Participant to forfeit, return or reimburse the Company all or a portion of his
or her Payable Award in accordance with Section 4.7 of the Plan. The fact that a
Participant achieved or exceeded his or her Performance Goals will not, in any
respect, guarantee that the Participant will receive any Payable Award or any
specific amount of Payable Award. As a result, a Participant has no right or
entitlement to any Payable Award unless and until the Committee, in its sole
discretion, has determined the Payable Award with respect to the Participant.
3.4.2.    Pro-Ration of Target Payable Award; Pro-Rata Payable Awards. The
Committee may, in its sole discretion, pro-rate the target Payable Award for
Participants that meet the definition of “Participant” for a portion of the
Award Period, but remain eligible for consideration for a Payable Award in
accordance with Section 3.1 and Section 3.5 and in its sole discretion, may
pro-rate the target Payable Award for Participants in connection with the early
termination of an Award Period. A pro-rata Payable Award, in the sole discretion
of the Committee, may be made to a Participant who remains an employee of the
Company or an Affiliate through the last day of the Award Period for the portion
of such Award Period in which the Participant met the definition of
“Participant” in accordance with and subject to Sections 3.4 and Section 3.5,
and provided he or she meets the other terms and conditions for eligibility for
a

-5-
        



--------------------------------------------------------------------------------




Payable Award. A pro-rata Payable Award, in the sole discretion of the
Committee, may be made to a Participant for an Award Period that is terminated
earlier than originally scheduled. The amount, if any, of an actual Payable
Award to any such Participant remains in sole discretion of the Committee.
3.5.    Eligibility for Payable Awards. Except as provided in this Section, a
Participant will be eligible for consideration for a Payable Award only if he or
she remains an employee of the Company or an Affiliate through the last day of
the Award Period. Notwithstanding the foregoing, the Committee, in its
discretion, may determine that a Participant (or Participant’s estate) will be
eligible for consideration for a Payable Award (which may be pro-rated and is
subject to the Committee’s authority under Section 3.4) if, during the Award
Period, the Participant’s employment with the Company or an Affiliate is
terminated on account of Retirement, Disability, death, or involuntary
termination by the Company or an Affiliate for a reason other than Cause or
under circumstances determined by the Committee to warrant continued eligibility
for consideration for a Payable Award. The Committee, in its sole discretion,
may determine whether a Participant who has received any form of disciplinary
action, including but not limited to a written or final warning or is placed on
a Performance Improvement Plan or similar program during the Award Period is
entitled to a Payable Award for that Award Period.

4.
PAYMENT OF AWARDS

4.1.    Right to Receive Payment. Any Payable Award will be paid solely from the
Company’s general assets. Nothing in this Plan will be construed to create a
trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.
4.2.    Form of Payment. Any Payable Award under the Plan will be paid in cash,
or its equivalent, in a single lump sum.
4.3.    Timing of Payment. Any Payable Award under the Plan will be paid as soon
as administratively practicable after such Payable Award has been determined by
the Committee, but in no event will such payment be made later than the
fifteenth (15th) day of the third (3rd) month immediately following the end of
the fiscal year of the Company in which the Payable Award was earned. However,
in the case of any Participant who is on a Company-approved personal leave of
absence on the last day of the Award Period, the Payable Award, if any, will not
be paid until the Participant has returned to work for at least 90 consecutive
days following his or her return from the leave of absence (the “90-Day Service
Period”), in which case, the Payable Award, if any, will be paid as soon as
administratively practicable after the completion of the 90-Day Service Period,
but in no event will such payment be made later than the fifteenth (15th) day of
the third (3rd) month immediately following the later of (a) the end of the
fiscal year of the Company in which the 90-Day Service Period is completed; or
(b) the end of the Participant’s taxable year in which the 90-Day Service Period
is completed. Notwithstanding the foregoing, the Committee in its sole
discretion, may determine that the 90-Day Service Period will be waived for any
reason, including, but not limited to, with respect to a Participant whose

-6-
        



--------------------------------------------------------------------------------




employment with the Company or an Affiliate terminates during such 90-Day
Service Period by reason of such Participant’s Retirement, Disability, death or
involuntary termination by the Company or an Affiliate for a reason other than
Cause. If the 90-Day Service Period is waived with respect to any Participant,
the Payable Award, if any, will be paid as soon as administratively practicable
after such waiver, but in no event will such payment be made later than the
fifteenth (15th) day of the third (3rd) month immediately following the later of
(a) the end of the fiscal year of the Company in which the 90-Day Service Period
is waived; or (b) the end of the Participant’s taxable year in which the 90-Day
Service Period is waived. For purposes of clarity, a Participant who both is on
a Company-approved non-personal leave of absence and whose employment status is
protected by applicable law as a result of such leave of absence will not be
subject to any 90-Day Service Period requirement.
4.4.    Taxes. Each Payable Award will be paid net of all applicable tax
withholding and deductions.
4.5.    Payment in Event of Participant’s Death. If the Committee has
determined, in its sole discretion, that a Participant will receive a Payable
Award, but the Participant is deceased at the time such award is payable, then
such Payable Award will be paid to the Participant’s estate or to the
beneficiary or beneficiaries entitled thereto under the intestacy laws governing
the disposition of the Participant’s estate.
4.6.    Payment Through Affiliate. Payable Awards may be paid, in the
Committee’s discretion, through the Company or any of its Affiliates.
4.7.    Clawback in Connection with a Material Negative Financial Restatement.
Pursuant to the clawback policy of the Company or its ultimate parent entity,
the Board, in its sole discretion, may require a Participant to forfeit, return
or reimburse the Company all or a portion of his or her Payable Award that is
paid on or after December 7, 2009, if (i) the Participant is or was a Section 16
Officer during the applicable Award Period, and (ii) the Participant
deliberately engaged in Intentional Misconduct that was determined by the Board,
in its sole discretion, to be the primary cause of a material negative
restatement of a Company financial statement that was filed with the U.S.
Securities and Exchange Commission and such financial statement, as originally
filed, is one of the Company’s three (3) most recently filed annual financial
statements. The portion of the Payable Award, if any, that a Participant may be
required to forfeit, return or reimburse will be determined by the Board, in its
sole discretion, but will be no more than the after-tax portion of the Payable
Award that was: (1) in excess of the Payable Award he or she would have received
had the Company’s financial results been calculated under the restated financial
statements, and (2) paid within the period beginning on the date the Committee
determines the Payable Award (in accordance with Section 3.4 of the Plan) and
ending on the date that is twelve (12) months after the original filing of the
financial statement that subsequently was restated. Further, the Board, in its
sole discretion, may require a Participant to forfeit, return and/or reimburse
the Company for all or a portion of his or her Payable Award (“Clawback
Amount”), in accordance with the clawback policy of the Company or its ultimate
parent entity as may be established and/or amended from time to time or as
necessary or appropriate to comply with Applicable Laws. To the extent tax
obligations on such

-7-
        



--------------------------------------------------------------------------------




Clawback Amount were paid or due, the forfeiture, return or reimbursement shall
be limited to the after‑tax portion of the Clawback Amount, unless otherwise
required by Applicable Laws.
5.
ADMINISTRATION

5.1.    Committee is the Administrator. The Plan will be administered by the
Committee.
5.2.    Committee Authority. The Committee has all powers and discretion to
administer the Plan and to control its operation, including, but not limited to,
the power and discretion to (a) select Participants and make other
determinations under Section 3; (b) make Plan rules and regulations to address
any situation or condition not specifically provided for by the Plan; and
(c) interpret the provisions of the Plan and any Payable Awards. Any
determination, decision or action of the Committee (or any delegate of the
Committee) in connection with the construction, interpretation, administration
or application of the Plan will be final, conclusive, and binding upon all
persons, and will be given the maximum possible deference permitted by law.
5.3.    Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and/or powers under the Plan to one or more officers or other
employees of the Company or its Affiliates; provided, however, that any
decision, action or determination under the Plan by any such delegate of the
Committee will be subject to review and change by the Committee, in its sole
discretion. Notwithstanding the foregoing, the Committee may not delegate its
authority and/or powers under the Plan with respect to Section 16 Officers.
6.
GENERAL PROVISIONS

6.1.    Nonassignability. A Participant will have no right to assign or transfer
any interest under this Plan.
6.2.    Section 409A; Section 457A. It is intended that any Payable Awards under
this Plan will be exempt from the requirements of Section 409A pursuant to the
“short-term deferral” exemption or, in the alternative, will comply with the
requirements of Section 409A so that none of the payments to be provided under
the Plan will be subject to the additional tax imposed under Section 409A, and
any ambiguities and ambiguous terms herein shall be interpreted to so comply or
be exempt. It is also intended that all bonuses payable under this Plan be
exempt from Section 457A of the Code so that none of the payments and benefits
to be provided under this Plan will be subject to the additional tax imposed
under Section 457A, and any ambiguities herein shall be interpreted to be
exempt. Each payment payable under this Plan is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. The Company, in good faith and without the consent of any
Participant, may make any amendments to this Plan and take such reasonable
actions which it deems necessary, appropriate or desirable to avoid imposition
of any additional tax or income recognition under Section 409A and/or
Section 457A prior to actual payment to any Participant.
6.3.    No Effect on Employment. The Plan, participation in the Plan, and
administration of the Plan do not confer any right upon any Participant for the
continuation of his or her

-8-
        



--------------------------------------------------------------------------------




employment with the Company or its Affiliates for any Award Period or any other
period. A Participant’s employment with the Company or its Affiliates is fully
terminable at will. The Company and its Affiliates expressly reserve the right,
which may be exercised at any time and without regard to when during an Award
Period such exercise occurs, to terminate any Participant’s employment with or
without cause, and to treat him or her without regard to the effect that such
treatment might have upon him or her as a Participant.
6.4.    No Individual Liability. Neither the Committee, nor any member of the
Committee, nor any delegate of the Committee, nor any member of the HRCC, nor
any member of the Board will be liable for any determination, decision or action
made or taken in good faith with respect to the Plan or any Payable Award under
the Plan.
6.5.    Integration. The Plan as stated in this document is the complete
embodiment of the terms and conditions of the Plan and supersedes any prior
versions of the Plan and any prior or contemporaneous agreements, promises, or
representations concerning the subject matter of the Plan.
6.6.    Amendment or Termination. The Committee or the HRCC may amend or
terminate the Plan at any time and for any reason by a written amendment. No
individual director, officer, or employee, regardless of his or her position at
the Company or its Affiliates, otherwise has the power to amend or alter the
terms and conditions of the Plan, whether he or she purports to do so verbally
or in writing.
6.7.    Arbitration. Any dispute arising from, or related to, this Plan will be
settled pursuant to the Applied Materials, Inc. Arbitration Policy, where such
an arbitration policy is in effect.
6.8.    Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision will not affect the other provisions of
the Plan, and the Plan will be construed in all respects as if such invalid
provision had been omitted. The provisions of the Plan will be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.


                        

-9-
        

